DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,672,611 to LaRose et al.
Regarding independent claims 1 and 17, LaRose teaches a pump comprising: a casing (1 and 2) including a blood inlet (11) configured to receive a flow of a blood and a blood outlet (13) configured to allow the blood to flow out of the casing; a shaft (24) disposed in the casing (Fig. 1); a magnetic structure (formed by 63, 68, 70, see Fig. 7) mounted onto the shaft (with impeller 22, Fig. 1); and an impeller (22) having an open structure (Fig. 4) and mounted to an exterior surface of the magnetic structure through an opening provided at the open structure (col. 15, ll. 50-54) (claim 1), and also a driving mechanism configured to drive at least one of the shaft or the magnetic structure to rotate (col. 12, ll. 35-40) (claim 17).
Regarding dependent claims 3, 5, 7, 9-14, LaRose teaches the pump head of claim 1 and pump of claim 17 (see above):
wherein the impeller includes a plurality of vanes (formed by fluid guiding edges 33a and 33b) disposed at an exterior surface of the open structure (Fig. 2), the plurality of vanes including a plurality of first vanes and a plurality of second vanes (because there is no physical or functional distinction between first and second vanes, any of the vanes in Fig. 2 may be considered first or second vanes), and the first vanes and the second vanes are configured to tilt toward a same side at a predetermined angle (cool. 10, ll. 24-40) (claim 3),
wherein the magnetic structure includes a mounting shaft (the hollow cylinder at the center of plate 70 in Fig. 7) having a hollow body, an annular wheel structure is disposed at a bottom portion of the mounting shaft, and a diameter of the annular wheel structure is substantially the same as a diameter of an opening at a bottom portion of the open structure of the impeller (all shown in Fig. 7) (claim 5),
wherein an outer diameter of the mounting shaft is substantially the same as a diameter of an opening (54, see Fig. 4 and 7) at a top portion of the open structure of the impeller (Fig. 4). (claim 7),
wherein the blood inlet (11) is perpendicular to a cross-sectional plane of the casing (assuming the cross sectional plane is parallel to casing surface 27 in Fig. 1), and the blood outlet is tangent to the cross-sectional plane of the casing (Fig. 1) (claim 9),
wherein the impeller is configured to rotate when driven by a rotation of the magnetic structure (col. 16, ll. 1-5) (claim 10),
wherein a gap exists between the shaft (58) and the magnetic structure (Fig. 5) (claim 11),
wherein when the magnetic structure drives the impeller to rotate, a portion of the blood flows upwardly through the gap to cause the impeller to suspend in the blood (col. 15, ll. 21-28) (claim 12),
wherein the shaft includes a first plurality of magnetic elements (57) and the magnetic structure includes a second plurality of magnetic elements (63) magnetically coupled with the first plurality of magnetic elements (col. 14, ll. 27-53) (claim 13),
wherein the magnetic structure includes an annular wheel structure (70) that includes a plurality of magnetic segments (68, Fig. 7) (claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,672,611 to LaRose et al in view of US 6,716,157 to Goldowsky.
LaRose teaches the pump head of claim 3 and the pump of claim 17, including the impeller includes a plurality of vanes (formed by fluid guiding edges 33a and 33b) disposed at an exterior surface of the open structure (Fig. 2), the plurality of vanes including a plurality of first vanes and a plurality of second vanes (because there is no physical or functional distinction between first and second vanes, any of the vanes in Fig. 2 may be considered first or second vanes), and the first vanes and the second vanes are configured to tilt toward a same side at a predetermined angle (cool. 10, ll. 24-40) (as recited in claim 18), but fails to teach that wherein heights of the first vanes are greater than heights of the second vanes.
Goldowsky teaches a centrifugal pump for pumping blood (col. 10, ll. 7-23) comprising first and second vanes wherein heights of the first vanes (14) are greater than heights of the second vanes (76, Fig. 8).
Goldowsky also teaches that providing a centrifugal blood pump with additional, shorter vanes avoids turbulent flow which can damage the blood being pumped (col. 2, ll. 56 - col. 3, ll. 13).  Because both LaRose and Goldowsky teach centrifugal blood pumps, and Godowsky teaches that providing a centrifugal blood pump with additional, shorter vanes is beneficial, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of LaRose by providing a centrifugal blood pump with additional, shorter vanes for the purpose of avoiding turbulent flow which can damage the blood being pumped (Goldowsky col. 2, ll. 56 - col. 3, ll. 13).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,672,611 to LaRose et al in view of US 2006/0222533 to Reeves.  LaRose teaches the pump head of claim 5 (see above), including the annular wheel structure and a plurality of mounting grooves being spaced apart (47, Fig. 4) with a plurality of magnetic elements (68) are mounted in the mounting grooves (Fig. 7), but fails to teach that the plurality of mounting grooves are disposed at a surface of the annular wheel structure.
Reeves teaches a pump with a magnetic drive wherein magnetic elements (184) of the magnetic drive are mounted in a groove (194) of a wheel-like structure (182) rather than in the body of the rotor (para. 35, Fig. 3).
Because LaRose teaches a pump head with magnetic elements mounted in grooves in a rotor hub, and Reeves teaches that magnetic elements of a pump drive may be mounted in a wheel-like structure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump head of LaRose by forming the magnetic element mounting grooves in the wheel structure rather than in the rotor hub as taught by Reeves as a rearrangement of parts because relocation of the grooves and magnetic elements would not change the function of the pump head. MPEP 2144.04(VI)(C).

Claim(s) 1, 2, 8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,871,566 to Strauss et al in view of US 8,672,611 to LaRose et al.
Regarding independent claims 1 and 19, Strauss teaches a pump comprising: a casing (1030) including a blood inlet (1040) configured to receive a flow of a blood (Fig. 11) and a blood outlet (1350) configured to allow the blood to flow out of the casing (Fig. 11); a shaft (1125) disposed in the casing (Fig. 1); and an impeller (1000) having an open structure (Fig. 1) (claims 1 and 19), as well as an ECMO device (col. 15, ll. 14-25), comprising: an oxygenator configured to exchange oxygen with a blood (col. 10, ll. 48-55); and a pump fluidly coupled with the oxygenator and configured to pump the blood to the oxygenator (col. 10, ll. 48-55), and a driving mechanism configured to drive at least one of the shaft or the magnetic structure to rotate (1230) (claim 19).
Strauss fails to teach a magnetic structure mounted onto the shaft, wherein the impeller is mounted to an exterior surface of the magnetic structure through an opening provided at the open structure.
LaRose teaches a pump with a magnetic structure (formed by 63, 68, 70, see Fig. 7) mounted onto the shaft (with impeller 22, Fig. 1), wherein the impeller is mounted to an exterior surface of the magnetic structure through an opening provided at the open structure (col. 15, ll. 50-54).
Strauss does teach an impeller (1000) with openings for magnets (1320), however the magnets are encapsulated within the impeller rather than on a separate structure (Fig. 11).  LaRose teaches a supporting structure for magnets with an impeller placed over the top of the magnets. Because Strauss teaches an integral magnet/impeller structure and LaRose teaches separate structures for the impeller and magnets, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the magnet structure separate from the impeller if it were considered desirable for any reason to obtain access to the magnets. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04(IV)(C).
Regarding claim 2, Strauss as modified by LaRose teaches the pump head of claim 1 (see above), wherein the impeller includes a plurality of vanes (Strauss 1010) disposed at an exterior surface of the open structure (Strauss Fig. 11), the plurality of vanes including a plurality of first vanes and a plurality of second vanes (because there is no physical or functional distinction between first and second vanes, any of the vanes in Strauss Fig. 11 may be considered first or second vanes), top portions of the first vanes are connected through a first bowl-shaped structure (the bowl shape of the hub of rotor 1000 of Strauss) having a downward opening (Strauss Fig. 11), the shaft includes a second bowl-shaped structure having an upward opening at an end of the shaft (Strauss 1125, Fig. 11), a spherical structure (Strauss 1120) is disposed between the first bowl-shaped structure and the second bowl-shaped structure (Strauss Fig. 11), and when the magnetic structure drives the impeller to rotate, a gap exists between the spherical structure and the first bowl-shaped structure and the second bowl-shaped structure, the gap being filled with the blood (Strauss col. 14, ll. 18-24). While a gap between the rotor, ball, and ball support is not explicitly taught, the rotor of Strauss operates in the same many as that of the application (in particular as described at para. 9 and 10 of the specification), and would therefore be capable of producing said gaps during pump operation due to the buoyancy generated by upward fluid flow (at 1340 and 1110 in Strauss Fig. 11).
Regarding claim 8, Strauss as modified by LaRose teaches the pump head of claim 2 (see above), wherein the spherical structure is a ceramic ball (LaRose col. 12, ll. 4-20 teaches use of a ceramic material, Strauss describes bearing element 1120 as a “bearing ball”).
Regarding claim 16, Strauss as modified by LaRose teaches the pump head of claim 1 (see above), wherein the shaft includes an end portion having a spherical structure (Strauss 1120) including a first magnetic element (100 in Fig. 11 of Wampler 6,234,772 which is incorporated by reference into LaRose), and the impeller includes a bowl-shaped structure facing the spherical structure (Strauss 1000 adjacent 1120), the bowl- shaped structure including a second magnetic element (Wampler 98, Fig. 11), the second magnetic element being magnetically coupled with the first magnetic element (Wampler col. 7, ll. 19-30).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,871,566 to Strauss et al in view of US 8,672,611 to LaRose et al and in view of US 6,254,359 to Aber.  Strauss as modified by LaRose teaches the pump head of claim 1 (see above), including the shaft comprising a first magnetic element (100 in Fig. 11 of Wampler 6,234,772 which is incorporated by reference into LaRose), and the impeller includes a bowl-shaped structure facing the spherical structure (Strauss 1000 adjacent 1120), the bowl- shaped structure including a second magnetic element (Wampler 98, Fig. 11), the second magnetic element being magnetically coupled with the first magnetic element (Wampler col. 7, ll. 19-30).
Strauss as modified by LaRose fails to teach that shaft includes an end portion having a first flat surface and an upper structure having a second flat surface.
Aber teaches a pump with an end portion having a first flat surface (at the right side of shaft 132 in Fig. 6B) and an upper structure having a second flat surface (at the corresponding surface of bearing chamber 144 in Fig. 6B).
Aber also teaches that in blood pump rotors, using contact bearings with a shaft and corresponding stator mating surface may utilize any of several different geometries to accomplish the same task. These options include both ball-shaped contact surfaces, as well as flat (col. 16, ll. 47-col. 17, ll. 6).  Because Strauss as modified by LaRose teaches a contact bearing with a ball-shaped contact area and Aber teaches that ball-shaped and flat contact areas may be used interchangeably, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Strauss as modified by LaRose to use flat contact areas as taught by Aber as a substitution of known equivalents for the same purpose. MPEP 2144.06(II). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,871,566 to Strauss et al in view of US 8,672,611 to LaRose et al and in view of US 6,716,157 to Goldowsky.
Strauss as modified by LaRose teaches the ECMO device of claim 19 (see above), including a plurality of vanes (Strauss 1010) disposed at an exterior surface of the open structure (Strauss Fig. 11), the plurality of vanes configured to tilt toward a same side at a predetermined angle (as shown in Strauss Fig. 11 where blades 1010 tilt radially outwardly).
Goldowsky teaches a centrifugal pump for pumping blood (col. 10, ll. 7-23) comprising first and second vanes wherein heights of the first vanes (14) are greater than heights of the second vanes (76, Fig. 8).
Goldowsky also teaches that providing a centrifugal blood pump with additional, shorter vanes avoids turbulent flow which can damage the blood being pumped (col. 2, ll. 56 - col. 3, ll. 13).  Because Strauss, LaRose and Godowsky teach blood pumps with at least partially centrifugal flows, and Godowsky teaches that providing a centrifugal blood pump with additional, shorter vanes is beneficial, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Strauss as modified by LaRose by providing a centrifugal blood pump with additional, shorter vanes for the purpose of avoiding turbulent flow which can damage the blood being pumped (Goldowsky col. 2, ll. 56 - col. 3, ll. 13).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745